Title: To Thomas Jefferson from Robert Montgomery, 26 May 1787
From: Montgomery, Robert
To: Jefferson, Thomas


Alicante, 26 May 1787. Wrote by the last post and enclosed a letter from Lamb, “who is Yet in Quarantine.” A vessel arrived at Carthagena from Algiers last week brought news of the Dey’s death and the continuance of the plague. Has no other news except that he has been told that “the Cecession of hostillities with Napoles has not been Very Strictly attended to on the Side of the Pirates.”
